Citation Nr: 1401390	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from November 1954 to August 1958 and active duty service in the Army from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part, denied the reopening of the previously denied claim for service connection for a low back disability.  

In March 2013 the Veteran testified at a local hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In April 2013, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for further action by the originating agency.

This appeal was processed using the VBMS paperless claims processing system.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran incurred a low back injury during service in 1964; he was diagnosed with a low back contusion; x-ray examination was within normal limits.

2.  The Veteran's spine was evaluated as normal on separation examination in April 1965.  

3.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  

4.  The preponderance of the evidence reflects that the Veteran's current low back disorder was not manifested during service, nor has it been shown to be causally related to any aspect of service, including the documented in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

The Board finds that VA's duty to notify was satisfied by an August 2011 letter sent to the Veteran, which letters addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2011. 

VA's duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  Multiple VA examinations with respect to the issue on appeal have been obtained; the most recent examination was conducted in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case in June 2013 examination is adequate, as it is predicated on a full reading of the evidence of record including the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5  2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101  1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309.  Recent diagnoses of the Veteran's low back disability have indicated both degenerative disc disease of the lumbar spine and the more general "degenerative changes."  A July 2003 VA x-ray report indicates a diagnosis of osteoarthritis of lumbar spine.  However, there is there is no evidence that arthritis of the lumbar spine became manifest during service or within the first year of the Veteran's separation from military service.  Specifically in October 1965 a VA examination of the Veteran was conducted and x-ray examination of the lumbar spine at that time revealed findings within normal limits without any evidence of arthritis.  

For a chronic disease listed under 38 C.F.R. § 3.309(a), such as arthritis, "continuity of symptomatology" is an alternative method of demonstrating service connection and applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  However, the evidence of record does not show arthritis was diagnosed during service or at any point prior to 2003.  To the extent that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, this is not a chronic disease listed under 38 C.F.R. § 3.309(a).  Accordingly service connection cannot be established based upon a reported continuity of symptomatology.  See, Walker, supra. 

The Veteran has claimed service connection for a low back disability on numerous occasions dating back to shortly after he separated from service in 1964.  The claim has been denied on numerous occasions.  In the present appeal the RO denied the reopening of the claim in a September 2011 rating decision.  In April 2013, the Board reopened the claim and remanded it for additional examination and retrieval of records.

The Veteran had two periods of active duty service.  He served in the Navy from November 1954 to August 1958 and in the Army from June 1962 to June 1965.  His claim for service connection for a low back disability stems from his second period of service in the Army.  Specifically, he claims that he injured his low back in a motor vehicle accident in 1964, during his second period of service, and that this injury is the cause of his current low back disability.

Service treatment records reveal that in August 1964 the Veteran was involved in a motor vehicle rollover accident.  He reported injury to his low back during the accident.  Physical examination was within normal limits with the exception or moderate tenderness over the L-4 L-5 area with no radiation of pain, pain was greatest on the left side.  Neurological exam within normal limits, and x-ray examination revealed the spine was normal.  He was treated in the hospital with pelvic traction, physiotherapy and manipulation of the back; he responded to this treatment and was discharged with a diagnosis of contusion of low back and a physical profile for light duty.  

The report of  the Veteran's April 1965 examination prior to separation from service indicated that clinical evaluation of the spine was normal.  

The file contains the report of an October 1965 VA Compensation and Pension examination.  The report shows that the Veteran stated that his back was giving him "trouble" if he sat too long or engaged in heavy lifting.  He reported that these activities resulted in symptoms of pain down into my testicles and that the aches just come and go.  He reported that he had not sought any medical treatment for these reported symptoms.  Physical examination revealed that he was well-developed, well-nourished, and healthy appearing.  Movement was not impaired and he could disrobe and stand normally.  He walked without any limp.  Range of motion testing of the lumbar spine was essentially normal with no restrictions manifest.  The extreme of forward spinal flexion and hyperextension produced some discomfort in the low back, but there was no radiation and there is no impairment of function.  There was no tenderness on deep palpation of the entire spine, the lumbosacral junction or the sacroiliac joints or along the course of either sciatic nerve.  The lumbosacral and sacroiliac signs were negative, as were straight leg raising testing results.  X-ray examination of the lumbar spine revealed no evidence of any pathological changes involving the bony components of the lumbar spine.  The diagnosis was "contusion, low back, recovered from with only symptomatic residuals."  

VA treatment records dated in July and August 2003 are the earliest evidence of a diagnosis of a low back disability.  In July 2003 the Veteran sought treatment for complaints of chronic low back pain and sciatica.  He reported having low back pain with extended standing or sitting and the pain radiated down his leg.  He reported the in-service injury in 1964.  The assessment was lumbalgia with remote instance of low back pain in 1964.  He was referred for additional evaluation and treatment with physical therapy and prescribed pain medication.  

At an August 2003 physical therapy evaluation the Veteran reported complaints  of constant low back pain with initial onset with the back contusion incurred during service in 1964.  However he also indicated that the pain had been intermittent in the past, and was now constant in the past 3 to 4 months.  Subsequent VA physical therapy treatment notes reveal that his complaints of low back pain were treated with a combination of pain medication, exercises, hot packs, and the use of a TENS unit.   

In January 2004 VA magnetic resonance imaging (MRI) examination of the Veteran's lumbar spine was conducted and revealed degenerative disc disease at all levels of the lumbar spine along with and degenerative changes lumbar spine at L4-5, L5-S1.

A July 2003 VA x-ray report indicated a diagnosis of osteoarthritis of lumbar spine.

A March 2004 VA outpatient treatment record indicates that the Veteran reported the history of in-service injury to his back along with reported complaints of low back pain on and off since that time.  

In November 2005 another VA Compensation and Pension examination.  After full examination the diagnosis was degenerative disc disease lumbosacral spine.  The examining physician's medical opinion was that the current low back disability was not related to service or the low back contusion incurred during the motor vehicle accident during service.  The physician specifically referenced the normal x-ray findings in the service treatment records and the 1965 VA examination report along with the subsequent normal evolutions of the spine shortly after service.  

Private MRI and outpatient treatment notes dated in October 2007 reveal evaluation and treatment for low back pain by a private physician.  Again, the Veteran reported the history of his injury during service.  He indicated that his current low back pain was similar to the pain he had in 1964 at the time of the accident in service and that the pain was intermittent and has progressively been getting worse.   

In March 2013 the Veteran presented testimony before the undersigned.  He made general assertions of having had low back pain since service.  When offering specifics, however,  he only reported more recent complaints of low back pain dating from when he sought treatment from VA medical facilities as documented in the records dating from 2003 and referenced above.  

The Veteran's most recent VA Compensation and Pension examination was conducted in June 2013.  The examiner reviewed the evidence of record, interviewed the Veteran and conducted a physical examination.  At this time the Veteran reported that his symptoms of low back pain resolved after in-service injury and that the symptoms of pain did not begin again until years later in the 1970s.  After full examination the diagnosis was degenerative disc disease lumbar spine.  The examining physician's medical opinion was that the current low back disability was not related to service or the low back contusion incurred during the vehicle rollover accident during service.  The examiner specifically referenced the fact that x-ray examination of the low back conducted after the injury was normal and the fact that the current complaints of low back pain did not begin until years after service.  

The Veteran has a current low back disability that is diagnosed as degenerative disc disease of the lumbar spine.  This current diagnosis dates from 2003, when the evidence of record reveals that the Veteran sought treatment for complaints of low back pain.  The Veteran had a low back injury during service.  He incurred a contusion of the low back during a vehicle rollover accident in 1964.  However, there is no credible evidence linking the current low back disability, to service.  Medical opinions expressed in multiple VA Compensation and Pension examination reports specifically indicate that the current degenerative disc disease is not related to service or the injury during service.  These opinions are supported by evidence and rationale.  To the extent that treatment records appear to link the current disability to service, these reports merely transcribe the Veteran's report own report of his medical history.  Without any credible evidence providing a nexus, service connection cannot be granted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


